DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 21 2022 and May 4 2022 were filed after the mailing date of the non-final Office action on March 2 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 


Response to Amendment
The amendments filed 08 June 2022 have been entered.  Claims 1-20 remain pending in this application.  Claims 1, 6, & 11 have been amended.  
Applicant’s amendments to claims 1 and 6 overcome the objections as well as the 102(a)(1) rejections applicable to claim 1 and its dependent claims (1-11) set forth in the Non-Final Office Action Mailed 2 March 2022.  In particular the prior art of record does not read on “the controller selectively invokes the first and second waveguide modes based on the rotational position of the given blade with respect to a field of view of the probe sensor”.


Response to Arguments
Applicant's arguments/remarks filed 08 June 2022 p. 12-13  in regard to claims 12 and its dependents have been fully considered but they are not persuasive.  
Applicant argues that the disclosed art (EP 3291041 A1) does not disclose outputting the different modes simultaneously.  However, the instant application discloses “configured to simultaneously deliver a first type of microwave energy signal and a second type of microwave energy signal”.
The device being configured to deliver either a first mode or a second mode of microwave energy (p. 27 column 19 lines 7-10: multiple modes possible) may also deliver both simultaneously (p.23 column 11 lines 22-23: multiple signals can be sent through a waveguide at a time) as no further modifications would be necessary for the wave guide to sustain both modes simultaneously.  The EM field of one active mode does not suppress other modes (i.e. photons are bosons).  
The dependent claims 13-20 are also rejected below.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 


Claim(s) 12-13 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mantese et al. (EP-3291041-A1). 

Regarding claim 12 Mantese teaches, a probe sensor comprising: a probe body (Fig. 7-416, column 17 lines 54-57: “hardware device 416 can be a sensor, an electromechanical device, or other component or device associated with sensing, control, and/or identification”) extending from a proximate end to a distal end to define at least one probe channel, the proximate end configured to establish signal communication with a waveguide (Fig. 7-measurement cavity) 417, “a measurement cavity 417 that is configured to enable sensing of position, proximity, distance, or other characteristic of the hardware device 416 or an associated piece of equipment or component of a machine”, so 417 of Mantese corresponds to 177 of the instant application which is a waveguide) and the distal end (Fig. 5-268) including at least one aperture (Fig. 5-waveguide transition interface 258) configured to output at least one microwave energy signal; and at least one lens (Fig.5-A transition window 266) disposed in the at least one aperture, wherein the probe body is configured to simultaneously deliver a first type of microwave energy signal (column 16 lines 11-12: “a frequency range of interest”) and a second type of microwave energy signal (column 19 lines 7-9: “different modes and/or output signals 426 can be output from the tuneable output module 424 to detect the wide range of positions to be measured”) between the proximate end and the distal end.
Regarding claim 13 Mantese teaches, the probe sensor of claim 12, wherein the distal end is configured to mate with an opening formed in an engine case of a gas turbine engine (column 12 lines 19-27:“Use of existing structure can allow waveguide channels to be built in at the time of manufacture by machining passages or additively manufacturing waveguide channels as communication paths”).
Regarding claim 15 Mantese teaches, the probe sensor of claim 12, wherein the at least one probe channel includes a single channel extending from the proximate end to the distal end to deliver the at least one microwave energy signal to the opening in the engine case (column 12 lines 27-30: “communication paths can be built into the structure of SSCs 70A-C and 74 to guide EM energy through each component”).
Regarding claim 16 Mantese teaches, the probe sensor of claim 12, wherein the at least one probe channel includes a plurality of channels (column 8 line 56 -column 9 line 1:“Redundancy to accommodate failures and continue system operation systems are provided with dual channels with functionality replicated in both control channels”), each probe channel among the plurality of probe channels extending from the proximate end to the distal end.
Regarding claim 17 Mantese teaches, the probe sensor of claim 16, wherein each of the probe channels (column 12 lines 25-28: “waveguide channels to be built in at the time of manufacture by machining passages or additively manufacturing waveguide channels as communication paths”) is configured to deliver a microwave energy signal among the at least one microwave energy signal (column 9 lines 34-37: “waveguide or any other electromagnetic communication including radio frequency/microwave electromagnetic energy”) to the opening in the engine case (column 12 lines 27-30: “communication paths can be built into the structure of SSCs 70A-C and 74 to guide EM energy through each component”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claim 14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantese et al. (EP-3291041-A1) in view of Phillips et al. (US 6037908 A). 

Regarding claim 14 Mantese teaches the probe sensor of claim 13, … of turbine blades contained in the engine case.
Mantese does not teach wherein the at least one lens is configured to adjust the field of view of the aperture to increase detectability.  
Phillips does teach wherein the at least one lens is configured to adjust the field of view of the aperture (column 2 lines 21-26: “In a collection mode, a microwave lens focuses single frequency microwave radiation propagating in the waveguide section at focal locations which are dependent on the direction of propagation of the radiation in the waveguide section”, focusing a lens changes the field of view) to increase detectability. 
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Mantese with the teachings of Phillips.  The motivation would have been to focus the microwave radiation on a part of the turbine blade so as to be able to better determine its position.  
Regarding claim 18 Mantese teaches the probe sensor of claim 17, wherein the at least one lens includes a plurality of lenses (column 15 lines 6-11:“The guidance structure may also contain more than one waveguide transition interfaces 258 with a corresponding transition window 266 for redundancy purposes”), each lens among the plurality of lenses disposed in a respective probe channel of the distal end.  … to increase detectability of turbine blades contained in the engine case.
Mantese does not teach wherein configured to adjust the field of view of the aperture. 
Phillips does teach wherein configured to adjust the field of view of the aperture (column 2 lines 21-26: “In a collection mode, a microwave lens focuses single frequency microwave radiation propagating in the waveguide section at focal locations which are dependent on the direction of propagation of the radiation in the waveguide section”, focusing a lens changes the field of view). 
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Mantese with the teachings of Phillips.  The motivation would have been to focus the microwave radiation from the plurality of lenses onto different parts of the turbine blade to determine a more accurate profile of the blade.  
Regarding claim 19 Mantese in view of Phillips teaches the probe sensor of claim 18, wherein a first channel among the plurality of probe channels delivers a first microwave energy signal having a first energy level, a first shape and a first phase to a first lens disposed in the first channel, and wherein a second channel (Mantese column 15 lines 6-11:“The guidance structure may also contain more than one waveguide transition interfaces 258 with a corresponding transition window 266 for redundancy purposes”) among the plurality of probe channels delivers a second microwave energy signal having a second energy level, a second shape and a second phase (Mantese column 20 lines 54-58: “the tuneable feature of the sensor excitation can be used in real-time or at the time of manufacture to adjust the characteristics of the excitation signal to provide different frequencies or power levels depending on the detection mode of the SCID 500”) to a second lens disposed in the second channel.
Regarding claim 20 Mantese in view of Phillips teaches the probe sensor of claim 19, wherein at least one of the second energy level, second shape and the second phase (Mantese column 20 lines 54-58: “the tuneable feature of the sensor excitation can be used in real-time or at the time of manufacture to adjust the characteristics of the excitation signal to provide different frequencies or power levels depending on the detection mode of the SCID 500”) is different from at least one of the first energy level, first shape and the first phase. 

Allowable Subject Matter
Claims 1-11 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record most closely related to the claimed invention includes Mantese et al. (EP-3291041-A1) which teaches that different modes can be output to detect a wide range of positions of components such as blades. However, Mantese does not teach that the controller selectively invokes the first and second waveguide modes based on the rotational position of the given blade with respect to a field of view of the probe sensor.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868